Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendment, remarks, exhibits and the declaration under 37 C.F.R. § 1.132 submitted December 10, 2021 have been fully considered, and found persuasive as to the rejections set forth in prior office action.
The declaration under 37 CFR 1.132 filed December 10, 2021 is sufficient to overcome the rejection of claim 2 based upon Racz et al.  in view of Mukhopadhay et al.  and Takaki et al. and Cuadrado et al. set forth in prior office action. Particularly, the declaration establishes a prima facie case of unexpected results in that the efficacy of BGP-15 for preventing non-alcoholic steatohepatitis induced hepatocellular carcinoma is not related to the  PARP inhibitory activity for treating NASH. The weak PARP inhibitory activity of BGP-15 would suggest its weak activity against NASH. Applicants presented evidence that BGP-15 has been demonstrated as effective in preventing the development of NASH induced hepatocellular carcinoma (HCC), but has little or no effect of improving NASH.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627